United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1452
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Deshone Lee Dodson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                          Submitted: September 30, 2020
                             Filed: October 5, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Deshone Lee Dodson appeals after he pleaded guilty to a drug offense, and the
district court1 imposed a sentence at the bottom of the advisory sentencing guideline

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
range. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of the
sentence.

       Upon careful review under a deferential abuse-of-discretion standard, see Gall
v. United States, 552 U.S. 38, 41 (2007), we conclude that the district court did not
impose an unreasonable sentence. The court properly considered the factors set forth
in 18 U.S.C. § 3553(a), and there is no indication that the court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing relevant factors. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see also United States v. Munz, 780
F.3d 1199, 1200-01 (8th Cir. 2015) (per curiam). Finally, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-